Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the applicant’s remark regarding the claim objections to Claims 3, 6-7, 11, 14-15, 19, 22, 26, and 29-30, the objections have been withdrawn.
The rejections of Claims 2-4, 10-12, 18-20, and 25-27 are moot due to the cancellation of these claims.
In light of the applicant’s amendments and remarks, the rejections of Claims 1, 8-9, 16-17, 23, and 24 under 35 U.S.C. 102(a)(2) have been withdrawn but are now rejected under 35 U.S.C. 103.
The new ground(s) of rejection is necessitated due to the amendments to Claims 1, 9, 17, and 24, as the amendments have altered the scope of the claims.

Claim Objections
Claims 5-6objected to because of the following informalities:  Claims 5-6, 13-14, 21, and 28-29 depend on cancelled claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-17, 21-24, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (US 9,142,010 B2; hereafter: Watts), and further in view of Geiger et al. (US 2018/0247427 A1; hereafter: Geiger).
Regarding Claim 1, Watts teaches: a device (Figure 8: element 800) configured to adjust an orientation in an image, comprising: a memory (Figure 8: element 805), and one or more processors implemented in circuitry (Figure 8: element 802), coupled to the memory (Figure 8: element 825), and configured to: receive a first frame (Figure 4A: element 400) captured by a first camera from a first perspective (Figure 3: element 312a), wherein the first frame includes a first depiction of an object with a first orientation (Figure 4A: element 402 and Col 6. Line 58-61: “Each initial image includes slightly different representations of the same object, i.e., left image 400 includes object representation 402, while right image 410 includes object representation 412.”; “Representation” and similar language is being interpreted as equivalent to the claim language “orientation”.); receive a second frame (Figure 4B: element 410)  captured by a second camera from a second perspective (Figure 3: element 312b), wherein the first frame and the second frame are captured concurrently (Figure 4A and 4B and Col 6. Line 50-53: “The left and right images may be obtained using two cameras or lenses provided on the same device (e.g., devices described above with reference FIG. 3) and captured a substantially the same time,”) and wherein the second frame includes a second depiction of the object with a second orientation (Figure 4B: element 412 and Col 6. Line 58-61: “Each initial image includes slightly different representations of the same object, i.e., left image 400 includes object representation 402, while right image 410 includes object representation 412.”); segment the first frame to generate a first portion of the first frame (Figure 4A: element 404 and 406); segment the second frame to generate a second portion of the second frame including the second depiction of the object (Figure 4B: element 414 and 416).
However, Watts does not teach that the device compares the first portion of the first frame and the second portion of the second frame.
In a related art, Geiger teaches: that the device compares the first portion of the first frame and the second portion of the second frame (¶6: “A first pose of the patient is determined from the data. The first pose is compared to a second pose.”; it should be noted here that data refers to image data and is equivalent to the images and image portion of the claims.”) for the purpose of determining the optimal orientation of an object. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watts with the above teachings of Geiger in order to incorporate comparing two portions of two images. The motivation in doing so would lie in being able to determine the optimal orientation of an object.
Watts, in view of Geiger, in current combination, additionally teaches that the device: determine a final orientation of the object based on the first orientation and the second orientation (Watts: Figure 5: element 502 and Col 7. Line 7-10: “Differences in the representations of the objects of two or more initial images may be used in order to enhance these object representations and yield a combined imaged with the enhanced representation.”), wherein determining the final orientation of the object comprises automatically selecting the first orientation of the object as the final orientation of the object based on the comparison (Geiger: ¶61: “By automatically detecting a current position and comparing the current position to a desired position, the system 10 assists in proper position of the patient for scanning”) for the purpose of automating the comparison and selection process of an optimal orientation. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watts, in view of Geiger, to include the above teachings of Geiger so that the selection and comparison of orientation is done automatically. The motivation in doing so would be in the automation of the comparison and selection process, thus requiring less user inputs.
Watts, in view of Geiger, teaches that the device: generate a final image depicting the object with the final orientation (Watts: Figure 5: element 500 and 502) based on combining the first portion of the first frame including the first depiction of the object and the first portion of the second frame not including the second depiction of the object (Watts: Col. 7, Lines 60-63: “Left portion 508 of combined image 500 represents a modified version of left portion 408 of left image 400, while right portion 509 represents a modified version of right portion 419 of right image 410”).
Regarding Claim 5, Watts, in view of Geiger, teaches: the device of claim 4, wherein the one or more processors are configured to: detect the object in the first frame (Watts: Col. 9 Line 58-59: Operation 603 involves detecting the object in each initial image.”), wherein segmenting the first frame to generate the first portion of the first frame is based on detecting the object in the first frame (Watts: Col 9. Line 65-67: “Operation 604 involves determining an object center line of the object in each initial image as described above with reference to FIGS. 4A and 4B.”; Here, determining the object center line effectively “segments” the image into a left and right portion); and detect the object in the second frame (Watts: Col. 9 Line 58-59: Operation 603 involves detecting the object in each initial image.”), wherein segmenting the second frame to generate the second portion of the second frame is based on detecting the object in the second frame (Watts: Col 9. Line 65-67: “Operation 604 involves determining an object center line of the object in each initial image as described above with reference to FIGS. 4A and 4B.”).
Regarding Claim 6, Watts, in view of Geiger, teaches: the device of claim 4, wherein the first portion of the second frame includes a background of the object (Watts: Col 10. Line 6-9: “In operation 606, the foreground portion may be separated from the background portion. In various embodiments, the background may be processed separately from the foreground portion in operation 607.”).
Regarding Claim 7, Watts, in view of Geiger, teaches: the device of claim 6, wherein the one or more processors, in generating the final image, are further configured to: adjust the first portion of the first frame to be combined with the first portion of the second frame (Watts: Figure 4A: element 402; Figure 4B: element 412; and Figure 5: element 504a, 504b, and 502) ; and fill a portion of the final image not including the first portion of the first frame and not including the first portion of the second frame, wherein filling the portion of the final frame is based on the first portion of the second frame (Watts: Col 7. Line 66-Col 8. Line 7: “For example, left portion 408 of left image 400 may be cross-faded with left portion 418 of right image 410 to form left portion 508 of combine image. Only a part of left portion 418, in particular the part extending along center line 416 may be used for cross-fading. In a similar manner, right portion 419 of right image 410 may be cross-faded with right portion 409 of left image 400 or, more specifically, with a part of right portion 409 extending along center line 406 to form right portion 509.”).
Regarding Claim 8, Watts, in view of Geiger teaches: the device of claim 1, further comprising: the first camera configured to capture the first frame; and the second camera configured to capture the second frame concurrently with the first camera capturing the first frame (Watts: Figure 3: element 312a and 312b; Figure 4A: element 400; and Figure 4B: element 410).
Regarding Claims 9, and 13-16, Claims 9, and 13-16 describes a method that uses the device claimed in Claims 1, and 5-8. Therefore, the rejections made for Claims 1, and 5-8 are equally applied here. (See Watts: Figure 6, Figure 7B, Figure 7C, and Col 9. Line 13- Col. 10 Line 59; and Geiger: Figure 1 and 2)
Regarding Claims 17, and 21-23, Claims 17, and 21-23 describes a non-transitory computer readable medium that contain instructions that when executed performs the method of Claims 1, and 6-8. Therefore, the rejection of Claims 1, and 6-8 are equally applied here. (See Watts: Col. 12, Lines 16-83 or Geiger: ¶74)
Regarding Claim 24, Watts, in view of Geiger, teaches: a device configured to adjust an orientation in an image, comprising: means for receiving (Watts: Col 4. Line 36-38: “Examples include camera phones, tablet computers, laptop computers, digital cameras, and other like devices.”) a first frame (Watts: Figure 4A: element 400) captured by a first camera from a first perspective (Watts: Figure 3: element 312a), wherein the first frame includes a first depiction of an object with a first orientation (Watts: Figure 4A: element 402 and Col 6. Line 58-61: “Each initial image includes slightly different representations of the same object, i.e., left image 400 includes object representation 402, while right image 410 includes object representation 412.”); means for receiving (Watts: Col 4. Line 36-38: “Examples include camera phones, tablet computers, laptop computers, digital cameras, and other like devices.”) a second frame (Watts: Figure 4B: element 410) captured by a second camera from a second perspective (Watts: Figure 3: element 312b), wherein the first frame and the second frame are captured concurrently (Watts: Figure 4A and 4B and Col. 6. Line 50-53: “The left and right images may be obtained using two cameras or lenses provided on the same device (e.g., devices described above with reference FIG. 3) and captured a substantially the same time,”) and wherein the second frame includes a second depiction of the object with a second orientation (Watts: Figure 4B: element 412 and Col 6. Line 58-61: “Each initial image includes slightly different representations of the same object, i.e., left image 400 includes object representation 402, while right image 410 includes object representation 412.”); means for segmenting (Watts: Col 12. Line 19-20: “multiple processors 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both)”) the first frame to generate the first portion of the first frame (Watts: Figure 4A: element 404 and 406); means for segmenting (Watts: Col 12. Line 19-20: “multiple processors 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both)”) the second frame to generate a second portion of the second frame including the second depiction of the object (Watts: Figure 4B: element 414 and 416); means for comparing (Geiger: ¶21: “A medical scanner, processor, server, workstation, computer, other device, or combination of devices perform the acts of FIGS. 1 and 2.”) the first portion of the first frame and the second portion of the second frame, wherein selecting the first orientation as the final orientation is based on the comparison (¶6: “A first pose of the patient is determined from the data. The first pose is compared to a second pose.”); means for determining (Figure 8: element 802) a final orientation of the object based on the first orientation and the second orientation (Figure 5: element 502 and Col 7. Line 7-10: “Differences in the representations of the objects of two or more initial images may be used in order to enhance these object representations and yield a combined imaged with the enhanced representation.”) wherein the means for determining the final orientation of the object comprises automatically selecting the first orientation of the object as the final orientation of the object based on the comparison (Geiger: ¶61: “By automatically detecting a current position and comparing the current position to a desired position, the system 10 assists in proper position of the patient for scanning”); and means for generating a final image (Col 12. Line 19-20: “multiple processors 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both)”) depicting the object with the final orientation (Figure 5: element 500 and 502) based on combining the first portion of the first frame including the first depiction of the object and the first portion of the second frame not including the second depiction of the object (Watts: Col. 7, Lines 60-63: “Left portion 508 of combined image 500 represents a modified version of left portion 408 of left image 400, while right portion 509 represents a modified version of right portion 419 of right image 410”).
Regarding Claim 28, Watts, in view of Geiger, teaches: the device of claim 27, further comprising: means for detecting (Watts: Col 12. Line 19-20: “multiple processors 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both)” and Col 9. Line 15-17:”This detecting operation may be based on one or more of the following techniques: stereo disparity, motion parallax, local focus, color grouping, and face detection.”) the object in the first frame, wherein segmenting the first frame to generate the first portion of the first frame is based on detecting the object in the first frame (Watts: Col 9. Line 65-67: “Operation 604 involves determining an object center line of the object in each initial image as described above with reference to FIGS. 4A and 4B.”); and means for detecting (Watts: Col 12. Line 19-20: “multiple processors 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both)” and Col 9. Line 15-17:”This detecting operation may be based on one or more of the following techniques: stereo disparity, motion parallax, local focus, color grouping, and face detection.”)  the object in the second frame, wherein segmenting the second frame to generate the second portion of the second frame is based on detecting the object in the second frame (Watts: Col 9. Line 65-67: “Operation 604 involves determining an object center line of the object in each initial image as described above with reference to FIGS. 4A and 4B.”).
Regarding Claim 29, Watts, in view of Geiger, teaches: the device of claim 27, wherein the first portion of the second frame includes a background of the object (Watts: Col 10. Line 6-9: “In operation 606, the foreground portion may be separated from the background portion. In various embodiments, the background may be processed separately from the foreground portion in operation 607.”).
Regarding Claim 30, Watts, in view of Geiger, teaches: the device of claim 29, wherein the mean for generating the final image further comprise: means for adjusting (Watts: Col 4. Line 36-38: “Examples include camera phones, tablet computers, laptop computers, digital cameras, and other like devices.” and Col 12. Line 19-20: “multiple processors 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both)”) the first portion of the first frame to be combined with the first portion of the second frame (Watts: Figure 4A: element 402; Figure 4B: element 412; and Figure 5: element 504a, 504b, and 502); and means for filling (Watts: Col 4. Line 36-38: “Examples include camera phones, tablet computers, laptop computers, digital cameras, and other like devices.” and Col 12. Line 19-20: “multiple processors 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both)”) a portion of the final image not including the first portion of the first frame and not including the first portion of the second frame, wherein filling the portion of the final frame is based on the first portion of the second frame (Watts: Col 7. Line 66-Col 8. Line 7: “For example, left portion 408 of left image 400 may be cross-faded with left portion 418 of right image 410 to form left portion 508 of combine image. Only a part of left portion 418, in particular the part extending along center line 416 may be used for cross-fading. In a similar manner, right portion 419 of right image 410 may be cross-faded with right portion 409 of left image 400 or, more specifically, with a part of right portion 409 extending along center line 406 to form right portion 509.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668